DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 221 in Figure 8 and 321 in Figure 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: 331 (e.g. paragraph 0068 on page 18).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for an optical element wherein the antireflection film is formed at a temperature of 80 oC or less, does not reasonably provide enablement for an optical element wherein the antireflection film is formed at higher temperatures.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
	Case law holds that applicant’s specification must be "commensurately enabling [regarding the scope of the claims]" Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990).  Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention.  The test for undue experimentation as to whether or not all compounds within the scope of claims 1-16 can be used as claimed and whether claims 1-16 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988).  Upon applying this test to claims 1-16, it is believed that undue experimentation would be required because:
	(a) The quantity of experimentation necessary is great since claims 1-16 read on optical elements wherein the antireflection layer is formed at any temperature while the specification discloses: (i) the base layer needs to be formed at 80 oC or less so as not to damage the adhesive 
	(b) There is no direction or guidance presented for forming any component of the antireflection film at a temperature about 80 oC.
	(c) There is an absence of working examples concerning the formation of any component of the antireflection film at a temperature about 80 oC.
	In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-16.

Prior Art
The prior art of record has not been relied upon to reject the claims because these references provide neither any teaching that the content of an alcohol having at least one ether or ester bond in a branched structure with 4 to 7 carbon atoms in an antireflection film be maintained within the range of 0.5 to 5.0 mg/cm3 nor any suggestion that would lead one of ordinary skill in the art to seek to control the content of such as alcohol to the concentration recited in claim 1.  Moreover, none of the references teach antireflection film that would lead one of ordinary skill in the art to presume that the concentration of such an alcohol would inherently fall within the claimed range.
	With respect to JP 2014-228728 A, cited by a Japanese Patent Office in a correspondence provided in the IDS filed 16 December 2021, while this reference does illustrate embodiments forming an antireflection layer from a dispersion comprising 1-propoxy-2-propanol as a solvent, in each case the dispersion includes additional solvents and multiple drying and curing regimens such that it cannot be reasonably presumed that the antireflection layer would necessarily contain a residual concentration of 1-propoxy-2-propanol within the range of 0.5 to 5.0 mg/cm3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787